Citation Nr: 0206062	
Decision Date: 06/10/02    Archive Date: 06/20/02

DOCKET NO.  96-23 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to service connection for a right ankle 
disorder.  

3.  Entitlement to an increased rating for a left ankle 
disorder, currently rated as 10 percent disabling.  

4.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
December 1983.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1995 rating 
decision of the VA RO in Nashville, Tennessee.  That rating 
decision, in part, granted service connection for a left 
ankle disorder with a 10 percent rating and granted service 
connection for left ear hearing loss with a 0 percent 
(noncompensable) evaluation.  Service connection for right 
ear hearing loss and a right ankle disorder was denied.  The 
case was certified to the Board by the VA RO in Jackson, 
Mississippi after the veteran's case was transferred there 
subsequent to his move to Mississippi in 1996.  This case was 
last remanded by the Board in September 2000 in order to 
schedule a personal hearing.  A personal hearing at the RO 
was scheduled for February 2002; however it was canceled at 
the veteran's request.  

In view of the action taken below, the issue of a compensable 
rating for hearing loss of the left ear is transformed into 
the intertwined issue of a rating for bilateral defective 
hearing.  In order for this issue to initially be considered 
at the RO, remand of the rating for hearing loss is 
necessary.  The other issues are also in need of additional 
development, and will not be separated from this remand 
development.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim for service 
connection for hearing loss of the right ear.

2.  On examination for separation from service, audiometic 
findings suggested high frequency hearing loss in the right 
ear-a 35 decibel loss was noted at 6000 cycles per second.

3.  More recent studies reveal a hearing loss disability in 
the right ear.

4.  It is as likely as not that right ear hearing loss is 
related to in-service noise exposure.


CONCLUSION OF LAW

With resolution of reasonable doubt, the veteran's right ear 
hearing loss was incurred during service.  38 U.S.C.A. §  
1131 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. Law, No. 106-475 § 4, 114 Stat. 2096-2099 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001)); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On service separation examination, bilateral high frequency 
hearing loss was noted.  He was given a physical profile of 
H-2.  Audiometric testing at that time reflected puretone 
thresholds in the right ear of 5, 10, 10, 15, and 25 decibels 
at 500, 1000, 2000, 3000 and 4000 hertz, respectively.  
Significantly, at 6000 hertz 35 decibels were recorded.  Pure 
tone thresholds in the left ear were 10, 10, 10, 25, 65, and 
70 decibels at the same frequencies.  The veteran's service 
personnel records, including his DD 214 reflects that his 
military occupational specialty was aircraft structures 
repair.  

On VA audiological examination in September 1995, the veteran 
reported a history of bilateral hearing loss secondary to 
exposure to frequent loud noise during active service.  He 
complained of constant bilateral tinnitus and occasional 
lightheadedness.  Pure tone thresholds in the right ear were 
recorded at 20, 20, 15, 30, and 60 decibels at 500, 1000, 
2000, 3000, and 4000 hertz, respectively.  The pure tone 
average in the right ear was 31 decibels.  Pure tone 
thresholds in the left ear were recorded at 15, 20, 15, 35, 
and 90 decibels at the same frequencies.  The pure tone 
average in the left ear was 40 decibels.  Speech recognition 
scores were 94 percent in the right ear and 92 percent in the 
left ear.  The examiner noted bilateral high frequency 
sensorineural hearing loss of moderate to moderately severe 
degree in the right ear and of moderate to severe degree in 
the left ear.  Word recognition was good bilaterally.  

In February 1996, the veteran underwent a VA audiological 
examination for hearing aid measurements.  It was noted that 
the veteran complained of decreased hearing and more severe 
tinnitus.  Pure tone thresholds in the right ear were 
recorded at 20, 20, 30, and 60 decibels at 1000, 2000, 3000, 
and 4000 hertz, respectively.  The pure tone average in the 
right ear was 32.5 decibels.  Pure tone thresholds in the 
left ear were recorded at 20, 20, 30, and 95 decibels at the 
same frequencies.  The pure tone average in the left ear was 
41.3 decibels.  Audiometric testing showed moderately severe 
high frequency sensorineural hearing loss in the right ear 
and severe high frequency hearing loss in the left ear.  The 
veteran was scheduled for fitting of hearing aids.  

During the February 1997 RO hearing, the veteran maintained 
that he was exposed to aircraft noise during service.  He 
said that employment hearing tests conducted soon after 
service showed hearing loss in both ears.  He indicated that 
he had hearing aids issued by the VA for both ears.  


II.  Analysis

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  By virtue of the statement of the case 
issued during the pendency of the appeal, the veteran and his 
representative were give notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the veteran and, in fact, it 
appears that all evidence identified by the veteran relative 
to his claims has been obtained and associated with the 
claims file.  Service medical records were obtained and 
associated with the claims file, and documentation in the 
claims file indicates that no additional records are 
available.  VA examinations were conducted and copies of the 
reports are associated with the file.  No change in the 
outcome would be possible with additional development, 
notice, or examination.  As such, the Board will proceed to 
the merits of the case.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §  1131 (West 1991 & Supp. 2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303(d) (2001).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In addition to the regulations cited above, for purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz (Hz) is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2001).  
Further, to establish service connection for a hearing loss 
disability, the veteran is not obliged to show that his 
hearing loss as defined by this regulation was present during 
active military service.  

In this case, the Board notes that the veteran's service 
medical records reveal a history of bilateral high frequency 
sensorineural hearing loss on separation examination.  This 
was clinically established by the audiometric findings, which 
revealed high frequency hearing loss is both ears.  In the 
right ear, the loss was at 6000 frequencies, but 35 decibel 
reading is clearly indicative of some hearing loss.  The loss 
in the right ear now meets the criteria for hearing loss 
disability as defined, and clearly can be said to have 
started in service.  

In addition, the veteran was given an H-2 physical profile, 
indicating impaired hearing.  The veteran has offered 
statements and testimony to the effect that he suffered 
acoustic trauma due to aircraft work during service.  In this 
regard, it is noted that his service personnel records 
indicate that he worked in aircraft repair.  VA audiometric 
testing conducted in September 1995 reflected a hearing loss 
disability as required under the above VA regulations.  Later 
records show similar levels of hearing loss.  Moreover, 
service connection is currently in effect for left ear 
hearing loss and bilateral tinnitus due to in-service noise 
exposure.  It is uncontroverted that hearing loss may be 
caused by significant noise exposure.  See Hensley v. Brown, 
5 Vet. App. 155, 159-160 (1993).  Accordingly, with 
resolution of reasonable doubt in the veteran's favor, 
service connection is granted for right ear hearing loss.  38 
U.S.C.A. §  1131; 38 C.F.R. §§ 3.102, 3.303.  



ORDER

Service connection for hearing loss of the right ear is 
granted.


REMAND

In view of the action taken above, the veteran is currently 
service connected for bilateral hearing loss.  As bilateral 
hearing loss is rated differently from unilateral hearing 
loss, (where the non-service connected ear is considered 
normal), examination and initial rating action must be 
undertaken.  The bilateral hearing loss issue is intertwined 
with the rating for the left ear, and remand development is 
needed.

It is also noted, as to the other issues, that in 
correspondence from the veteran dated in February 2002, he 
reported he was in the VA Medical Center in Jackson for 
surgery.  It is unclear what the surgery was for, but if it 
was for one of the disorders at issue, those records are 
considered to be on file, and the Board could not properly 
enter a decision on these remaining matters without those 
records.  As the issue allowed represents a maximum grant of 
benefits as to that issue, that decision did not need to be 
delayed pending this development.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should obtain for association 
with the claims folder copies of all 
clinical records from the Jackson VA 
Medical Center since January 2002.  
Records obtained should include copies of 
any February 2002 hospitalization and 
surgery.

2.  The RO should arrange for a VA 
audiometric examination for the purposes 
of evaluating the now service connected 
bilateral hearing loss.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The claims folder should be 
provided to the examiner for review prior 
to the examination.

3.  Thereafter, the RO should 
readjudicate the issues, to include a 
determination of the proper rating for 
bilateral hearing loss.  The appellant 
and his representative should be provided 
with a discussion of the determinations 
reached and appropriate legal criteria as 
to the new issue.  A supplemental 
statement of the case should be provided, 
and there should be opportunity to 
respond thereto.

The appellant and his representative are notified that they 
may submit additional argument or evidence as to these issues 
while the case is undergoing development.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

To the extent the benefits sought are not granted, the case 
should be returned to the Board for further appellate 
consideration, if in order.  No action is required of the 
appellant until he is notified.  The Board intimates no 
opinion as to the outcome in this case by the actions taken 
herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

